Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/27/2022 has been entered. 
Status of the claims
Claims 1 is/are amended and claims 6 and 8 are canceled.  Currently claims 1-5, 7, 9-12 are pending in this application and claims 5, 7, 9 are withdrawn. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito (20150330338) in view of Graversen et al (WO 2005015066 A1) further in view of Markey (5970996).
Regarding claim 1, Ito, discloses fuel system comprising a fuel tank 15, a filler pipe 17 for adding liquid fuel, a carbon canister 21 (Para 17) for collecting fuel vapors from the fuel tank during a refueling operation, a stepper motor (Fig 1) and a stepper driven valve 24 for controlling a pressure differential by regulating the fluid flow between the fuel tank and the canister, said valve being configured for being actively position able by the stepper motor in a closed position, an open position creating a fluid flow passageway with a first size, and one or more intermediate positions (being a basic property of stepper motor) each creating a fluid flow passageway with a size which is smaller than said first size and comprising a moving element, movable relative to a valve opening between a closed position and an opened position.
Ito fails to disclose moving element structural details. Graversen, Fig. 1,6, teaches a valve comprising moving element 7’,15 comprising: sealing means (disk shaped outer portion of 7’ axially arranged with respect to valve stem) causing flow radial to valve stem and, deflecting means (inner conical portion of 7’) for controlling the fluid flow, said deflecting means located upstream relative to sealing means (when flow is from left to right in Fig 1) and protruding inside the valve opening  (at 6) in form of an outer truncated cone shape (slanted surface of conical portion of 7’) to define a flow channel at obtuse angle to the flow downstream of valve seat. The sealing means (disk shaped outer portion of 7’) and deflecting means (inner conical portion of 7’) are made in a unitary single piece and are formed of a material comprising an elastomer (Page 4 line 26 of translation).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Ito with valve  moving element comprising unitarily formed elastomeric deflecting means/ sealing means, the sealing means (axially arranged with respect to valve stem) causing flow radial to valve stem and deflecting means for controlling the fluid flow, said deflecting means located upstream relative to sealing means and protruding in form of an outer truncated cone shape in a valve opening to form flow channel at obtuse angle to the flow downstream of valve seat as taught by Graversen in order to provide improve flow smoothness between inlet and outlet. 
Ito as modified (as shown by Graversen) discloses the valve opening containing the dome shaped deflecting means as straight shaped but fails to disclose the valve opening as conical shaped.  Merkey, Fig 7,8,9, teaches a valve opening 18 containing the dome shaped deflecting means 20 as conical shaped. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Ito as modified with valve opening containing the dome shaped deflecting means 20 conical shaped as taught by Markey in order to provide improve flow smoothness between inlet and outlet. 
As to claim 2, Ito as modified (as shown in Graversen and Markey) discloses the deflecting means force the fluid flow to change direction when reaching the sealing means (at intersection of slanted surface and straight surface  of 7’).
As to claim 3, in Ito as modified (as shown in Graversen and Markey), the sealing means 9 are axial (relative to valve stem), and define with the valve opening a first flow channel (horizontal flow direction after exit from seat opening) with a first flow direction which is substantially perpendicular to the moving direction (vertical direction) of the moving element, the moving element includes an outer truncated conical shape (slanted surface of 7’) defining at least partially deflecting means, the deflecting means defining with the valve opening a second flow channel with a second flow direction (slanted flow).
second flow channel with a second flow direction (slanted flow between 4 and 5’).
As to claim 4, the claim merely recites a range of obtuse angle between deflection and sealing means.  Thus, as the general conditions of the claim are disclosed it is not considered inventive to disclose optimum or workable ranges of the obtuse angle between deflection and sealing means. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have used the claimed optimal ranges, since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 23.  Applicants' written description fails to allege that the improvements would have been unexpected. Furthermore, there is nothing in the record before us to indicate that the selection of such dimensions would have been beyond the technical grasp of a person of ordinary skill in the art. The courts have held that where the only difference between the prior art and the claims was the recitation of relative dimensions of the claimed device, the device having the claimed relative dimensions would not perform differently than the prior art device and is therefore not patentably distinct (See MPEP § 2144.04). A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical. In re Woodruff, 919 f2d 1575, 1 578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Ordinarily, a mere difference in dimensions of an otherwise old device does not present an unobvious distinction over the prior art. To render the old device patentable, the change in dimensions must result in a device which performs or operates differently than the prior art. Gardner v. TEC Sys., Inc., 725 F.2d 1338, 1349 (Fed. Cir. 1984). See also The Great Atlantic and Pacific Tea Company v. Supermarket Equipment Corp., 340 US 147, 150 (1950) Criticality of a range is generally established by showing that the results achieved are unexpected relative to the prior art results. In re Geisler, 116 F.3d 1465, 1469-70 (Fed. Cir. 1997). To the extent that improved properties were achieved, "[m]ere improvement in properties does not always suffice to show unexpected results." In re Soni, 54 F.3d 746, 751. 

As to claim 10, Ito as modified discloses vehicle (Para 15) comprising a fuel system according to claim 1. 
Regarding claims 11 and 12, Ito as modified discloses a device, as applied to claim 1, which inherently performs the claimed method.  Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. See MPEP 2112.02. Ito discloses Fig 1, valve position based on air-fuel ratio (Para 5). 
Response to Arguments
Applicant’s amendment has overcome the rejection of record.  However, a new ground of rejection is applied to the amended claims.  Graversen is cited to show incorporation of  single piece sealing and deflection means of elastomer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atif Chaudry at phone number 571-270-3768.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, or Craig Schneider can be reached at 571-272-3607, or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ATIF H CHAUDRY/Primary Examiner, Art Unit 3753